Title: To Thomas Jefferson from Albert Gallatin, 28 May 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Washington 28 May 1808
                  
                  The enclosed letters from Lake Champlain shew that we have not been properly supported by the people & that the love of gain & British agency had rendered the stoppage of intercourse so unpopular that even Sailly & others truly friendly characters were afraid to act. I have of course written to the dist. attorney to institute prosecutions &a.—But although the waters are low & nothing more can be done this summer in a large way, I think, considering the temper there & the necessity of having the laws respected that a company of regulars & two armed gun boats will be necessary on the lake near the line. It may with truth be said that this is proper on account of the Canadians who did in fact carry away by force two of the rafts.
                  E. Mounger collector of Savannah having resigned, I send recommendations in favr. of R. Wall the naval officer as successor. They seem sufficient. If he is appointed, a vacancy will arise in his own office for which there are two candidates, of whom I know nothing but what the letters state.
                  We begin with the help of my last circular to do better with the embargo. Unless an absolute & general rule be given to the collectors they never act with uniformity which was the case in this respect. Govr. Sullivan dares not refuse flour certificates. One mail alone brought me permits for eleven thousand barrels, exclusively of corn & rye meal. As we must let those go at all events & without restriction there is really more danger from that quarter than from any other.
                  I intend to take my children northwardly on Tuesday next & to be back about ten days after. I wanted myself a little respite; but the business of the office had not till this time permitted me to be absent.
                  I have on file about 20 applications for permission to send vessels in ballast which I have concluded to keep till your return. You will receive one from a Mr Mansfield in behalf of Mr Lee Consul at Bordeaux which is not supported by the species of proofs which have been required and, as I think, is a mere speculation.
                  With great respect and sincere attachment Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
               